DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the preliminary amendment filed on 10/07/2021. As directed by the amendment: claims 1, 15, 20-21, and 23 have been amended, claims 2, 12-14, 24-32, and 38 have been cancelled and no new claims have been added. Thus, claims 1, 3-11, 15-17, 19-23 and 33-37 are presently pending in this application.

Drawings
The drawings are objected to because figures 1, 2A, and 2B with each figure including underlined reference number(s) (e.g. 124 in Fig.1) is improper. An underlined reference character should be used only to indicate a surface or cross section, see 37 CFR 1.84(P)(3).  If it is intended for the device and/or element, then a lead line should be used, see 37 CFR 1.84(q).  

Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure 

INFORMATION ON HOW TO EFFECT DRAWING CHANGES


Replacement Drawing Sheets

Drawing changes must be made by presenting replacement sheets which incorporate the desired changes and which comply with 37 CFR 1.84.  An explanation of the changes made must be presented either in the drawing amendments section, or remarks, section of the amendment paper.  Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d).  A replacement sheet must include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended.  The figure or figure number of the amended drawing(s) must not be labeled as “amended.”  If the changes to the drawing figure(s) are not accepted by the examiner, applicant will be notified of any required corrective action in the next Office action.  No further drawing submission will be required, unless applicant is notified.

Identifying indicia, if provided, should include the title of the invention, inventor’s name, and application number, or docket number (if any) if an application number has not been assigned to the application. If this information is provided, it must be placed on the front of each sheet and within the top margin. 

Annotated Drawing Sheets



Timing of Corrections

Applicant is required to submit acceptable corrected drawings within the time period set in the Office action. See 37 CFR 1.85(a). Failure to take corrective action within the set period will result in ABANDONMENT of the application. 

If corrected drawings are required in a Notice of Allowability (PTOL-37), the new drawings MUST be filed within the THREE MONTH shortened statutory period set for reply in the “Notice of Allowability.” Extensions of time may NOT be obtained under the provisions of 37 CFR 1.136 for filing the corrected drawings after the mailing of a Notice of Allowability. 


Specification
Applicant is reminded of the proper language and format for an abstract of the disclosure. The abstract should be in narrative form and generally limited to a single paragraph on a separate sheet within the range of 50 to 150 words in length
The abstract of the disclosure is objected to because it exceeds 150 words and it includes “comprising” and “comprises”. The Examiner suggests that the Applicant revise all instances of "comprising" or "comprises" to read "including" or "includes". Correction is required.  See MPEP § 608.01(b).
The disclosure is objected to because of the following informalities:
The disclosure reads "In some embodiments, the cover 806 may be an elastomeric film or membrane that can provide a seal adequate to maintain a negative pressure within the lumen 813" (page 20, ¶ 56, ll.2-4). The Examiner suggests Applicant revise “cover 806” because it was used twice in ¶ 55 and at least once in ¶ 56, thus “cover 810” (line 2 in ¶ 56) appears to be a typo and is recommended to be replaced with “cover 806”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3-4, 19-23, and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Eckstein et al. (US 20120289914 A1).

    PNG
    media_image1.png
    585
    938
    media_image1.png
    Greyscale

Figure 6 of Eckstein
Regarding Claim 1, Eckstein discloses a portable device to generate a vacuum for the medical treatment of wounds (abstract). Eckstein teaches 
A system for providing negative pressure ("vacuum therapy of wounds" ¶ 8) to a sealed space (sealed space of the “vacuum-tight wound dressing 80”, see ¶ 41) through a dressing connector 12 (see ¶ 30) in fluid communication with a tissue site (annotated fig.6), the system comprising:
a canister 10 (vessel, ¶ 30) having a collection chamber 8 (second housing part) (annotated fig.6),
a first inlet (in connection with suction tube 82) fluidly coupled to the collection chamber 8 and adapted to be fluidly coupled to the dressing connector 12 (connection gland for a suction tube 82, fig.1a, annotated fig. 6; ¶ 30),
a second inlet (left-hand opening for allowing aeration tube 112 passing through 10) fluidly coupled to ambient air from outside the collection chamber (annotated fig.6; aeration tube aerating with fresh air ¶ 17, 43),
a first outlet (in connection with 84) fluidly coupled to the collection chamber 8 and adapted to receive negative pressure from a source of negative pressure (annotated fig.6; ¶ 41),
and a second outlet (right-hand opening for aeration tube 112 passing through 10) adapted to deliver ambient air to the sealed space (annotated fig.6; aeration tube aerating with fresh air ¶ 17, 43);
an internal fluid conductor (part of aeration tube 112 passing through 10) fluidly coupled between the second inlet (left-hand opening for allowing aeration tube 112 passing through 10) and the second outlet (right-hand opening for aeration 
and a regulator 116 (valve, ¶ 43) fluidly coupled to the second inlet (left-hand opening for allowing aeration tube 112 passing through 10) (annotated fig.6; ¶ 43),
wherein the regulator is adapted to provide ambient air through the internal fluid conductor (part of aeration tube 112 passing through 10) to the sealed space (sealed space of the dressing 80) (annotated fig.6; ¶ 17, 43).

Regarding Claim 3, Eckstein teaches the regulator 116 (valve) is disposed on a surface of the canister 10 (regulator 116 inside of first housing part, 4, and canister fluidly coupled, annotated fig.6).

Regarding Claim 4, Eckstein teaches the system comprising an external fluid conductor (left-hand opening for aeration tube 112 passing between first housing part 4 and second housing part 8) fluidly coupled between the regulator 116 (valve) and the second inlet (left-hand opening for allowing aeration tube 112 passing through 10)(annotated fig.6), wherein the regulator 116 is disposed within a housing of the system 4 (first housing part) separate from the dressing 80 and the canister 10 (annotated fig.6).

Regarding Claim 19, Eckstein teaches the system further comprising a controller 100 (electronic control unit) and a pressure sensor 94 (‘pressure sensor’, fig.6; Abstract, ¶ 42, 45) electrically coupled to the controller 100 and fluidly coupled to the collection chamber 8 (annotated fig.6).

Regarding Claim 20, Eckstein teaches the system further comprising a controller 100 (electronic control unit) and a pressure sensor 94 electrically coupled to the controller 100 (electronic control unit) and fluidly coupled directly to the sealed space (sealed space of the dressing 80) (annotated fig.6). As annotated in fig. 6, sensor 94 is coupled directly to seal space of dressing 80 via connecting means including tubes 88,84, vessel 20, tube 82 and connector 12

Regarding Claim 21, Eckstein teaches a first fluid conductor having a first member (dotted line connecting 82 to 80 on fig.6) fluidly coupled between the first inlet (in connection with suction tube 82) and the dressing connector 12 (connection gland for a suction tube 82) (fig.1a and annotated fig.6; ¶ 30), and a second member 88 (tube section) fluidly coupled to the first outlet (in connection with 84) and adapted to be coupled to a source of negative pressure 90 (vacuum-producing suction pump) (annotated fig.6).

Regarding Claim 22, Eckstein teaches a controller 100 (electronic control unit) and a pressure sensor 94 (‘pressure sensor’, fig.6; Abstract, ¶ 42, 45) electrically 

Regarding Claim 23, Eckstein teaches a controller 100 and a pressure sensor 94 electrically coupled to the controller (annotated fig.6; electrical connection ¶ 30, 42), and wherein the first fluid conductor (dotted line connecting 82 to 80 on annotated fig.6) further comprises a third member (portion of 88 leading to 94) fluidly coupled to the dressing connector 12 (connection gland for a suction tube 82; fig.1a) and the pressure sensor 94 (annotated fig.6).

Regarding Claim 33, Eckstein teaches
A method for providing negative pressure to a sealed space in fluid communication with a tissue site (Abstract; "vacuum therapy of wounds" ¶ 8), the method comprising:
applying negative pressure through a collection chamber 8 (second housing part)(fig.6) of a canister 10 (vessel) to the sealed space (sealed space of the “vacuum-tight wound dressing 80”, see ¶ 41) (fig.6);
delivering ambient air to the sealed space (sealed space of the vacuum-tight wound dressing 80) through a fluid conductor (dotted line connecting 82 to 80, rinsing tube 112, and tube section 114 from fig.6) fluidly coupled to the sealed space (sealed space of the dressing 80) in response to negative pressure within the sealed space (fig.6; "vacuum therapy of wounds" ¶ 8; aeration tube 112 aerating with fresh air ¶ 17, 43);
.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 5-6, 8-11, 15-17, and 34-36 are rejected under 35 U.S.C. 103 as being unpatentable over Eckstein in view of Braunberger et al. (DE 102015110432 A1).  For reference to citations from Braunberger, refer to the copy of Braunberger (FOR document with English Translation) mailed with the current non-final rejection. 

Regarding Claim 5, Eckstein fails to teach the regulator is a filter. Braunberger discloses a system with a multi-lumen instillation adapter provided with a suction lumen and a rinsing lumen. Braunberger teaches the regulator (comprised of 28, ‘ventilation valve’, page 20, ¶ 55, ll.797, and 24, ‘air filter’, page 20, ¶ 55, ll.811) is a filter (portion of regulator that is a suitable sterile filter 24, see ¶ 32, ll.489-492). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Eckstein such that the regulator also comprising a filter as taught by Braunberger, for the purpose of sustaining a permanent supply of ambient air to the dressing that is preferably filtered to sterilize the air before it reaches the wound (¶ 32, ll.489-492).

Regarding Claim 6, Eckstein fails to teach that the regulator is a filter, but does teach a bacterial filter in the system (cup-shaped filter that prevents bacteria, ¶ 39). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Eckstein/ Braunberger such that that regulator is a bacterial filter, as taught by Braunberger, 

Regarding Claim 8, Eckstein fails to teach the filter has a known flow rate, however Braunberger teaches the filter (‘air filter’ as a part of the regulator, page 20, ¶ 55, ll.811) has a known flow rate (‘continuous flow of air’, ¶ 32, ll.494).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Eckstein to have the filter have a known flow rate as taught by Braunberger, for the purpose of having a known volume of air penetrate the wound per unit of time (¶ 32, ll.494). 

Regarding Claims 9 and 10, Eckstein fails to teach the filter includes a plurality of orifices having a known flow rate, however Braunberger teaches the filter 24 (‘air filter’ as a part of the regulator, page 20, ¶ 55, ll.811) includes a plurality of orifices having a known flow rate (‘invariable ventilation opening’ providing permanent supply of ambient air with a continuous flow, ¶ 17, 32, ll.492-494). A ‘filter’, by definition, is “any substance, such as a porous material, through which liquid or gas is passed to remove suspended impurities or to recover solids.” (Dictionary.com). Thus, the filter of Braunberger can be construed as porous and full of orifices.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Eckstein to have the filter include a plurality of orifices having a known flow rate as taught by Braunberger, for the 
Regarding Claim 11, Eckstein fails to teach the regulator is a solenoid valve adapted to vary the flow rate, however Braunberger teaches the regulator (28/24) is a solenoid valve adapted to vary the flow rate (‘ambient air supplied temporarily and selectively’ suggesting varying the flow rate, ¶ 32, ll.498-499).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Eckstein to have the regulator be a solenoid valve adapted to vary the flow rate as taught by Braunberger, for the purpose of flushing air into the system rather than having a permanent inflow of air (¶ 32, ll.502), and to enable partial or complete ventilation of the wound space, for example during the so-called cyclic negative pressure treatment or when the negative pressure treatment is terminated (page 13, ¶ 32, ll.506-508). 

Regarding Claim 15, Eckstein teaches the system further comprising a controller 100 (electronic control unit), but fails to teach the controller is electrically coupled to the solenoid valve and adapted to receive an input for varying the flow rate over time. Braunberger teaches electrically controlling the solenoid valve (‘electrically controlled valve’, ¶ 32, ll.500-501) and receiving an input (input is ‘pressure difference between negative pressure present inside the second fluid path and the ambient pressure’, ¶ 32, ll.494-497) for varying the flow rate over time (‘ambient air 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system such that the controller as taught by Eckstein, is electrically coupled to the solenoid valve and adapted to receive an input for varying the flow rate over time, as taught by Braunberger, for the purpose of flushing air into the system rather than having a permanent inflow of air (¶ 32, ll.502), and to detect blockages in the first fluid flow path and use the air to purge blockages from the path (¶ 32, ll.503-504).

Regarding Claim 16, Eckstein teaches the controller 100 (electronic control unit), but Eckstein fails to teach the controller receives an input for providing an intermittent flow rate. Braunberger teaches the controller receives an input for providing an intermittent flow (‘ambient air supplied temporarily’ suggesting intermittent flow rate, ¶ 32, ll.498-499).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system such that the controller, as taught by Eckstein, receives an input for providing an intermittent flow rate as taught by Braunberger, for the purpose of having a known volume of air penetrate the wound per unit of time (¶ 32, ll.494).

Regarding Claim 17, Eckstein teaches the controller 100 (electronic control unit), but Eckstein fails to teach the controller receives an input for providing a variable Braunberger teaches the controller receives an input for providing a variable flow rate (‘ambient air supplied selectively’ suggesting variable flow rate, ¶ 32, ll.498-499).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system such that the controller, as taught by Eckstein, receives an input for providing a variable flow rate as taught by Braunberger, for the purpose of having a known volume of air penetrate the wound per unit of time (¶ 32, ll.494).

Regarding Claim 34, Eckstein fails to teach controlling the air flow of ambient air includes providing ambient air at a known flow rate, however Braunberger teaches controlling the air flow of ambient air includes providing ambient air at a known flow rate (“continuous flow of air”, ¶ 32, ll.494).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Eckstein such that controlling the air flow of ambient air includes providing ambient air at a known flow rate as taught by Braunberger, for the purpose of having a known volume of air penetrate the wound per unit of time (¶ 32, ll.494).

Regarding Claim 35, Eckstein fails to teach controlling the air flow of ambient air includes providing ambient air at a variable flow rate, however Braunberger teaches controlling the air flow of ambient air includes providing ambient air at a variable flow rate (‘ambient air supplied selectively’ suggesting variable flow rate, ¶ 32, Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Eckstein such that controlling the air flow of ambient air includes providing ambient air at a variable flow rate as taught by Braunberger, for the purpose of having a known volume of air penetrate the wound per unit of time (¶ 32, ll.494).

Regarding Claim 36, Eckstein fails to teach controlling the air flow of ambient air includes providing ambient air at an intermittent flow rate, however Braunberger teaches controlling the air flow of ambient air includes providing ambient air at an intermittent flow rate (‘ambient air supplied temporarily’ suggesting intermittent flow rate, ¶ 32, ll.498-499).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Eckstein such that controlling the air flow of ambient air includes providing ambient air at an intermittent flow rate as taught by Braunberger, for the purpose of having a known volume of air penetrate the wound per unit of time (¶ 32, ll.494).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Eckstein in view of Braunberger, and further in view of BePlate (US 20010000067 A1). 

Regarding Claim 7, Eckstein in view of Braunberger fails to teach the filter is a hydrophilic filter. BePlate discloses a combined filter for removing an aqueous fluid BePlate teaches the filter is a hydrophilic filter 1 (Abstract, ¶ 35).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Eckstein/Braunberger such that the filter is a hydrophilic filter as taught by BePlate, for the purpose of removing fluid or other exudate before it reaches a patient (¶ 2). 

Claim 37 is rejected under 35 U.S.C. 103 as being unpatentable over Eckstein in view of Davidson et al. (US 20170106153 A1). 

Regarding Claim 37, Eckstein teaches measuring negative pressure (by means of pressure senor 94, fig. 6) within the sealed space (sealed space of the dressing 80) to generate negative pressure measurements (fig.6; ¶ 17, 42), however Eckstein fails to teach controlling the airflow of the ambient air in response to the negative pressure measurements. Davidson discloses an inhaler device for pulmonary delivery of at least one substance from a drug dose cartridge to an inhaling user. Davidson teaches controlling the airflow of the ambient air in response to the negative pressure measurements (valve is operated by valve controller in response to negative pressure, ¶ 5).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify Eckstein such that measuring negative pressure within the sealed space to generate negative pressure measurements, as taught by Eckstein, would control the airflow of the ambient air in .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
Simmons et al. (US 20160287763 A1), an apparatus for providing negative-pressure therapy. 
Klusmann et al. (US 20170209630 A1), a portable negative pressure wound therapy device. 
White (US 3976574 A), a dialysate flow control system.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rachel O'Connell whose telephone number is (571)272-7583. The examiner can normally be reached Monday - Friday, 9 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tatyana Zalukaeva can be reached on (571)272-1115. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/RACHEL O'CONNELL/Examiner, Art Unit 3781     

/QUANG D THANH/Primary Examiner, Art Unit 3785